Citation Nr: 0326121	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  03-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from August 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Buffalo, New York, Regional Office (RO), which denied service 
connection for bilateral defective hearing.  Written 
statements dated in 2003 from appellant and his 
representative requested cancellation of a previously 
requested Board hearing; and, in light of the Board's 
decision herein allowing the defective hearing service 
connection issue on appeal, no further development of this 
matter appears necessary.  

Parenthetically, a claim for an increased rating was 
withdrawn from appellate status by appellant in a December 
2002 written statement.  Also, appellant's motion for 
advancement on the docket was granted by a Deputy Vice 
Chairman of the Board in September 2003.  


FINDING OF FACT

It is at least as likely as not that appellant's bilateral 
defective hearing is related to in-service noise exposure.  


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's bilateral 
defective hearing was incurred during wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Appellant's service records document that during World War 
II, his military occupational specialty was heavy truck 
driver; that he was assigned to the 390th field artillery 
battalion; and that he served overseas for nearly two years, 
participating in "air offensive Europe, Northern France, 
Central Europe."  During service, he also apparently had 
undertaken airplane mechanic courses for several weeks.  No 
wounds or awards/medals indicative of combat exposure were 
noted.  However, appellant has recently submitted an 
organizational history of the 94th Infantry Division (that 
included his 390th field artillery battalion) during World 
War II, which indicated that the division had engaged in 
substantial combat after landing at Utah Beach, France, in 
the "D-Day" invasion of Europe.  Based primarily on these 
service records and related documents, the Board will assume 
that appellant may have been exposed to "combat."  
Therefore, the Board will consider the following additional 
statutory and regulatory provisions:  In pertinent part, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(2002), which provide:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The negative evidence includes the available service medical 
records and an examination for service separation, which did 
not reveal any evidence of defective hearing.  However, only 
whispered voice testing, not audiometric examination (which 
is a more reliable and accurate form of auditory testing), 
was conducted during appellant's service.  Appellant's 
initial application for VA disability benefits makes no 
mention of a hearing disability, and post-service clinical 
records do not document defective hearing until more than 
five decades after service.  On July 1999 VA audiologic 
examination, appellant complained of bilateral hearing loss 
"since military."  Audiometric test scores for each ear 
included auditory thresholds of 40 decibels or greater at the 
frequency of 4000 Hertz, thereby satisfying the provisions of 
38 C.F.R. § 3.385; and auditory thresholds at certain other 
frequencies were impaired at least as much.  The evidentiary 
record also documents that appellant was a fireman for many 
years after service, and he presumably may have been exposed 
to significant loud noises.

However, a substantial positive piece of evidence includes an 
April 2001 written statement from a private, Board-certified 
otolaryngologist.  In said April 2001 written statement, that 
otolaryngologist referred to an accompanying April 2001 
audiogram as showing bilateral sensorineural hearing loss; 
and he opined that appellant "was involved with artillery 
and I am sure he was firing rifles....  It is my feeling that 
his hearing loss is as likely as not a result of exposure to 
a high noise environment while on active duty with the U.S. 
Military."  That private medical opinion has not been 
specifically rebutted by any medical opinion or other 
competent evidence.  

Additionally, in recent written statements, appellant has 
explained that while assigned to the 390th artillery 
battalion as a heavy truck driver, he delivered heavy 
artillery shells to the front lines; that in field artillery, 
"we were trained not only for our occupation but also the 
firing of the weapons in the event of death of the weapons 
firer.  Therefore, I did both and in any case I was next to 
those weapons either because of firing or because of off[-
]loading the large shells as the weapons were being fired."   

Based on the recent evidentiary record, the Board considers 
appellant's allegations regarding in-service noise exposure 
to be credible.  As the United States Court of Veterans 
Appeals has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  The positive evidence includes appellant's 
credible allegations regarding in-service noise exposure, the 
clinical documentation, after service, of bilateral high 
frequency sensorineural defective hearing to the extent that 
it is considered a disability for VA purposes, and the recent 
April 2001 otolaryngologist's opinion indicating the 
likelihood that appellant's bilateral defective hearing is 
related to service, versus post-service, acoustic trauma.  It 
is uncontroverted that hearing loss may be caused by 
significant noise exposure.  See Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  



Accordingly, service connection is granted for bilateral 
defective hearing.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 
38 C.F.R. §§ 3.303, 3.304(d).


ORDER

Service connection for bilateral defective hearing is 
granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



